IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


LAWYERS FUNDING GROUP, LLC                 : No. 484 EAL 2021
                                           :
                                           :
             v.                            : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
                                           :
JOHN MARTUCCI, JR., ESQ., MARTUCCI         :
LAW OFFICES, LLC., STEVEN F.               :
MARINO, AND MARINO & ASSOCIATES,           :
PC                                         :
                                           :
                                           :
PETITION OF: JOHN MARTUCCI, JR.,           :
ESQ., AND MARTUCCI LAW OFFICES,            :
LLC


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of May, 2022, the Petition for Allowance of Appeal is

DENIED.